Filed 12/22/22 Smith-Bey v. Riviera Operating CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



 WILLIE-JAY SMITH-BEY III,                                              B319802

           Plaintiff and Appellant,                                     (Los Angeles County
                                                                        Super. Ct. No.
           v.                                                           21STCV04912)

 RIVIERA OPERATING LLC et al.,

           Defendants and Respondents.



     APPEAL from the judgment of the Superior Court of Los
Angeles County, Teresa A. Beaudet, Judge. Affirmed.

     Willie-Jay Smith-Bey III, in pro. per., for Plaintiff and
Appellant.




                                                    1
     Buchalter, Mark T. Cramer and Efrat M. Cogan for
Defendants and Respondents.
                              ******
      A person with a California mailing address sued a Texas-
based corporate entity and three Texas residents for allegedly
refusing to recognize his claims related to a parcel of land in
rural Texas. The trial court dismissed the case on the ground
that California lacked personal jurisdiction over the Texas-based
defendants for this Texas-centered dispute. This is undeniably
correct, so we affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.    Facts
      A.     The defendants
      For many years, Riviera Resources, Inc. was an oil and gas
producer; it was incorporated in Delaware, headquartered in
Texas, and did business in Texas, Oklahoma and Louisiana.
Riviera Resources, Inc. did not have any offices in California, did
not use California banks, and did not conduct business in
California. Riviera Resources, Inc. is now defunct.
       Riviera Operating, LLC (the LLC) was a subsidiary of
Riviera Resources, Inc. and was dissolved at the same time as its
parent company; all rights to the property in question were sold
in 2020 to an outside LLC. The LLC was incorporated in
Delaware, and headquartered in Texas. The LLC was formed in
2018. Prior to that time, it operated as Linn Operating, LLC.
Linn Operating, LLC did some business in California until 2017,
but ceased business with California in 2017 and allowed its
business registration in California to lapse in 2018.
      Darren Schluter and David Rottino were officers of the
LLC. Holly Anderson was an officer of Riviera Resources, Inc.
and the LLC.



                                 2
       B.     Plaintiff’s letters and emails
       Starting in 2016,1 Willie-Jay Smith-Bey III (plaintiff) sent
a stream of letters and emails to various employees at Riviera
Resources, Inc. and the LLC/Linn Operating, LLC. In this
correspondence, plaintiff asserted that he was a “direct
descendent of the Ancient Canaanites/Moabites,” and that he has
a “Birthright Claim of Right and Title” to a 3.25-acre parcel of
land in Smith County, Texas, under “Divine Law,” “Nature’s
Law,” “Universal Law,” “International Law,” and, “upon [his]
Moorish Birthrights,” because the land had allegedly formerly
belonged to plaintiff’s father. Most pertinent here, plaintiff sent
(1) a letter to the LLC in early 2018 entitled “Writ in the Nature
of Discovery and Disclosure,” in which he demanded that Riviera
Resources, Inc., the LLC, or Linn Operation, LLC give him a copy
of the contract that entitled them to the mineral rights on the
land in Smith County, and (2) a letter to the LLC in July 2018
entitled “Writ in the Nature of Default,” in which he declared
that the LLC’s failure to respond to his earlier letter meant that
he was entitled to (a) all revenue generated by the land, and (b)
to have the land “restored to its natural state.”
       The letters plaintiff sent had a return address of “Los
Angeles California Territory,” and the LLC—in seeking to


1     Although plaintiff in one of his filings asserted that Riviera
Resources, Inc. first contacted him in 2014 and although plaintiff
at oral argument asserted that someone affiliated with
defendants first contacted him in 2013, he provided no evidence
to the trial court to substantiate that assertion. Accordingly, we
do not consider it.



                                 3
respond to plaintiff’s letters by ascertaining whether he had any
legally cognizable interest in the Smith County parcel—
repeatedly sent plaintiff responsive letters asking him to
corroborate his claimed ownership, although plaintiff steadfastly
refused to provide the requested information.
II.    Procedural Background
       A.     Complaint
       On February 5, 2021, plaintiff sued the LLC, Schluter,
Rottino and Anderson (collectively, defendants).2 Plaintiff alleges
two causes of action—namely, (1) “Res Judicata: Unrefuted
Affidavits,” and (2) “Unjust Enrichment.” As to both, plaintiff
alleges that defendants’ failure to respond to his first Writ in the
Nature of Discovery and Disclosure means that he is
automatically entitled to $1 million in “real money” as well as
restoration of the 3.25-acre Smith County parcel to its “natural
state.”
       B.     Motion to quash
       The LLC, Schluter, Rottino and Anderson moved to quash
plaintiff’s service of process on the ground that California did not
have personal jurisdiction over them. In support of their motion,
they submitted the above-described evidence as well as
declarations from Schluter, Rottino and Anderson attesting that
each resided in Texas and had no regular contacts with
California. After receiving plaintiff’s opposition, a reply, an
unauthorized surreply from plaintiff, as well as conducting a
hearing, the court issued an order quashing service and
dismissing the case. The court reasoned that defendants’
contacts with California were insufficient to confer general

2     Plaintiff also sued Dan Furbee and Jim Few, but later
voluntarily dismissed them.



                                 4
jurisdiction, and insufficient to confer specific jurisdiction related
to this dispute because defendants’ conduct in mailing letters
back to plaintiff did not constitute “purposeful availment.”3
       C.    Appeal
       Plaintiff filed a timely notice of appeal.
                            DISCUSSION
       Plaintiff argues that the trial court erred in denying his
motion to quash. In reviewing such a denial, we review the trial
court’s legal rulings de novo and its factual findings for
substantial evidence. (Jacqueline B. v. Rawls Law Group, P.C.
(2021) 68 Cal.App.5th 243, 251 (Jacqueline B.).)
       California courts have the power to assert personal
jurisdiction to the same extent as allowed by the United States
Constitution. (Code Civ. Proc., § 410.10; Jacqueline B., supra, 68
Cal.App.5th at p. 251.) The federal constitution permits states to
exercise personal jurisdiction over an out-of-state defendant only
when the defendant has “‘certain minimum contacts with [the
State]’” such that the State’s exercise of jurisdiction “‘does not
offend “traditional notions of fair play and substantial justice.”’”
(Goodyear Dunlop Tires Operations, S.A. v. Brown (2011) 564
U.S. 915, 923, quoting Internat. Shoe Co. v. Washington (1945)
326 U.S. 310, 316.) “The primary focus of [the] personal
jurisdiction inquiry is the” “relationship” between the defendant
and the “forum [s]tate” (Bristol-Myers Squibb Co. v. Superior

3     The court also rejected plaintiff’s argument that
defendants’ failure to request a hearing for their motion to quash
within 30 days deprived the court of jurisdiction to hear the
motion. Plaintiff does not contest that conclusion on appeal. It
lacks merit anyway. (Olinick v. BMG Entertainment (2006) 138
Cal.App.4th 1286, 1296.)




                                  5
Court (2017) 137 S.Ct. 1773, 1779 (Bristol-Myers)), and not the
relationship “between the plaintiff and the defendant” (Vons
Companies, Inc. v. Seabest Foods, Inc. (1996) 14 Cal.4th 434, 458
(Vons)).
        There are two “flavors” of personal jurisdiction—namely,
(1) general jurisdiction and (2) specific jurisdiction. (Daimler AG
v. Bauman (2014) 571 U.S. 117, 122.) Plaintiff does not challenge
the trial court’s finding of no general jurisdiction, so we focus on
whether substantial evidence supports its finding of no specific
jurisdiction.
        “Specific jurisdiction subjects an out-of-state defendant to
suit in a forum state, but only as to a specific suit and only where
“‘the suit’” itself “‘aris[es] out of or relat[es] to the defendant's
contacts with the forum.’”” (Jacqueline B., supra, 68 Cal.App.5th
at p. 252, quoting Bristol-Myers, supra, 137 S.Ct. at p.
1780.) Specific jurisdiction thus “‘focuses on “the relationship
among the [out-of-state] defendant, the forum, and the [current]
litigation.”’” (Walden v. Fiore (2014) 571 U.S. 277, 284.) The
existence of specific jurisdiction turns on the facts of each case.
(Kulko v. Superior Court of Cal. (1978) 436 U.S. 84, 92.) The
courts have nevertheless articulated the standard against which
to measure those facts: Specific jurisdiction will be found over an
out-of-state defendant only when (1) “‘the [out-of-state] defendant
has purposefully availed himself or herself of forum benefits,’” (2)
“‘the “controversy [giving rise to the present lawsuit] is related to
or ‘arises out of’ [the] defendant's contacts with the forum,”’” and
(3) “‘“the assertion of personal jurisdiction would comport with
‘fair play and substantial justice.’”’” (Pavlovich v. Superior Court
(2002) 29 Cal.4th 262, 269, quoting Vons, supra, 14 Cal.4th at pp.
447-448.) The plaintiff asking the forum state to exert




                                 6
jurisdiction over the out-of-state defendant bears the initial
burden of establishing the first two elements by a preponderance
of the evidence, and if the plaintiff does so, the out-of-state
defendant then bears the burden of convincing the court why the
exertion of personal jurisdiction would not comport with fair play
and substantial justice. (Pavlovich, at p. 273; Vons, at p. 449;
Bader v. Avon Products, Inc. (2020) 55 Cal.App.5th 186, 192-193.)
       Substantial evidence supports the trial court’s finding that
defendants did not purposefully avail themselves of the benefits
of California as a forum. Defendants exist exclusively outside of
California. Plaintiff initiated contact with defendants—while
they were outside California—to obtain recompense for property
located outside of California. Obtaining that recompense is the
sole reason why plaintiff has sued defendants. The only
connection defendants have with California is that they sent
their “snail mail” correspondence to plaintiff at a California
address. Plaintiff does not even adduce any evidence that he is a
California resident (after all, mail can be forwarded).
Defendants’ conduct in merely responding to correspondence from
a person with a California mailing address does not constitute
purposeful availment. (Shisler v. Sanfer Sports Cars, Inc. (2006)
146 Cal.App.4th 1254, 1261-1262 [no personal jurisdiction exists
in California when defendant merely exchanges files over the
Internet]; cf. Hall v. Laronde (1997) 56 Cal.App.4th 1342, 1347
[personal jurisdiction exists in California when California
resident reaches out to New York resident and they proceed to
engage in long-term project to develop software]; Gilmore Bank v.
AsiaTrust New Zealand Ltd. (2014) 223 Cal.App.4th 1558, 1572
[personal jurisdiction exists in California when out-of-state
defendant sent promotional materials to California resident,




                                7
drafted a trust contract and negotiated the terms with the
resident, actively managed the resident’s retirement account, and
accepted and transferred funds between defendant’s accounts and
resident’s accounts at the direction of the resident].)
       Below, plaintiff asked the trial court to forestall ruling on
defendants’ motion so he could conduct discovery aimed at
jurisdictional issues. However, plaintiff made this request in two
sentences in his opposition to the motion to quash, and at no time
explained what discovery he sought or what facts he hoped to
elicit. Because plaintiff did not make the necessary showing that
discovery would “likely lead to the production of evidence of facts
establishing jurisdiction” (In re Automobile Antitrust Cases I & II
(2005) 135 Cal.App.4th 100, 127 ), the trial court did not abuse its
discretion in implicitly denying that request by ruling on
defendants’ motion (ibid.; Thomson v. Anderson (2003) 113
Cal.App.4th 258, 271-272 [affirming grant of motion to quash
when plaintiff “did not identify what kind of discovery she
wanted to take or what kind of jurisdictional facts she believed
discovery would disclose”]).




                                 8
                        DISPOSITION
      The judgment is affirmed. Defendants are entitled to their
costs on appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                     ______________________, J.
                                     HOFFSTADT

We concur:



_________________________, P. J.
LUI



_________________________, J.*
BENKE




*      Retired Associate Justice of the Court of Appeal, Fourth
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.



                                 9